          Case:18-03859-jtg   Doc #:17 Filed: 11/01/18   Page 1 of 2



                  UNITED STATES BANKRUPTCY COURT

                   WESTERN DISTRICT OF MICHIGAN
                        _________________

ROCHELEAU, ANDREW J AND                  Case No. 18-03859-JTG
ROCHELEAU, STEPHANIE A
                                         Chapter 12
                                         Hon. John T. Gregg
                                         Hearing: None
                   Debtor(s)
_________________________________________________________________

          TRUSTEE'S MOTION TO DISMISS CHAPTER 12 CASE

     Marcia R. Meoli, chapter 12 trustee, states:

1.   Debtor(s) (“Debtor”) commenced this chapter                 12    case on
September 10, 2018 (the “Date of Filing”).

2.   Marcia R. Meoli is the Chapter 12 Trustee.

3.   The plan has not yet been confirmed.

4. The Debtor has not accomplished certain duties that trustee
submits are necessary in order to receive relief under chapter 12
of the Bankruptcy Code. Particularly for this motion, the Debtor
has not obtained any insurance on any farm-related assets or
provided proof insurance on 2 vehicles which the Debtor indicates
are property of the bankruptcy estate: a 1992 Honda Goldwing and a
2001 Ford F150.

5.   The Bankruptcy Code requires the trustee to:

A. Be accountable for all property of the estate. 11 USC 1202
(b)(1) and 704 (a)(2). Trustee cannot adequately account for
property of the estate unless it is adequately insured.          If
something happens to the uninsured assets, there would be no source
of funds to repair or replace such assets. Trustee believes that
assets of the estate should be adequately insured in order for the
Debtor and such property to enjoy continued protection under the
Bankruptcy Code.

B.  Investigate the debtor and the debtor’s business and the
desirability of continued operation of such business and any other
matter relevant to the case or the formulation of a plan. 11 USC
1202 (b) (2) and 1106 (a)(3). Trustees submits that it is not
proper for Debtor to operate the farm business without adequate
insurance. Continued operation of this business is not desirable
          Case:18-03859-jtg   Doc #:17 Filed: 11/01/18   Page 2 of 2



without this.

C. File a statement of any investigation including a report of any
mismanagement or irregularity in the management of the affairs of
the debtor. 11 USC 1202 (b) (2) and 1106 (a)(4). Trustee alerted
the debtor attorney and potential interested parties about this
just after the meeting of creditors, held on October 24, 2018.
Trustee has received no response from the debtor attorney regarding
this matter and understands from one secured creditor that there is
no “forced-placed” insurance on the farm assets. Trustee further
understands that this secured creditor has requested, but has not
received, permission to view its collateral since the Date of
Filing.

6.   Grounds therefore exist to dismiss this case.                11 U.S.C. §
1208(c):

A. Unreasonable delay, or gross mismanagement, by the debtor that
is prejudicial to creditors. 11 U.S.C. § 1208(c)(1)

B. Potentially: Loss to or diminution of the estate and absence
of a reasonable likelihood of rehabilitation.      11 U.S.C. §
1208(c)(9). If something happens to the uninsured assets, there
would be no source of funds to repair or replace such assets.

WHEREFORE, the Trustee requests that this Court:

A.   Dismiss this Chapter 12 case.

B.   Grant further relief deemed just.

November 1, 2018                   MARCIA R. MEOLI, PLLC
                                   Attorneys for trustee

                                   By: /S/Marcia R. Meoli______________
                                           Marcia R. Meoli (P42182)

                                   1180 Ottawa Beach Road, Suite A
                                   Holland, MI 49424
                                   616.396.2124




                                      2
